Citation Nr: 1811359	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-31 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tonsil cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 


INTRODUCTION

The Veteran served on active service from December 1966 to December 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board most recently remanded the issue on appeal for additional development in May 2016.  The requested examination having been obtained, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

2.  Tonsil cancer has been medically related to in service herbicide exposure.


CONCLUSION OF LAW

Tonsil cancer was incurred in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.105, 3.159, 3.303, 3.306, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

For claims involving exposure to an herbicide, such as Agent Orange, the law provides that Veterans who served on active military, naval, or air service in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975 (the Vietnam era), shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to the contrary.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

Diseases deemed associated with herbicide exposure, under current VA law, as listed in 38 C.F.R. § 3.309(e), shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

While the evidence shows that the Veteran has been diagnosed with squamous cell carcinoma of the left tonsil, tonsil cancer is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis.  

Nonetheless, the Veteran may establish service connection if the evidence shows that his tonsil cancer was, in fact, directly caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

To that end, in a July 2016 VA examination, the physician reviewed the relevant medical records as well as current medical literature on the subject of tonsil cancer.  After the thorough discussion of the pathophysiology of tumor development based on herbicide exposure, the physician opined, "[s]ince the effects of Agent Orange increase with the number of exposures and the mechanism of tumor formation is more of an enhancement rather than a direct alteration for the DNA . . . the {Veteran's] cancer is at least as likely as not due to or aggravated by Agent Orange exposure during military service."  In summary, the physician concluded that the Veteran's tonsil cancer was related to service.  

The Board notes that there is no negative medical expert opinion evidence of record.  While the Veteran's service treatment records do not show treatment for tonsil cancer, the July 2016 medical opinion is sufficient for deciding the claim.  The examiner's opinion is well reasoned and based on the facts specific to this case.  The opinion is persuasive as it does not point out any other risk factors for tonsil cancer.  Therefore, tonsil cancer is related to exposure to herbicides during service and the appeal is granted.


ORDER

Service connection for tonsil cancer is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


